CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of Putnam Funds Trust: We consent to the use of our report dated April 9, 2008, incorporated in this Registration Statement by reference, to the Putnam Floating Rate Income Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 23, 2008
